DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is filed as a Continuation. It appears it should be a Divisional. Applicant is encouraged to amend the ADS and first line of the specification to indicate the proper filing status.

Election/Restrictions
Applicant’s election without traverse of claims 1-9, 37,38,41 and 43 (group I) in the reply filed on 03/01/2021 is acknowledged. 
Claims 12,15-16,20-22, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2019.

Claim Objections
Claim 1 is objected to because of the following informalities:  The “wherein” clause appears to be incomplete.
Claim 41 is objected to because of the following informalities:  Claim 41 depends from a withdrawn claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9,37,38,41 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of  determining the effectiveness of an anti-human TIGIT antibody for the treatment of cancer comprising the claimed method steps wherein the non-human animal is a genetically modified, non-human mammal whose genome comprises a replacement of the potion of the endogenous TIGIT gene encoding the extracellular domain of the TIGIT protein with the corresponding human sequences such that the non-human mammal detectably expresses a chimeric TIGIT protein in place of the endogenous TIGIT protein on the surface of T cells and NK cells, does not reasonably provide enablement for the claimed method using any other nonhuman animal species, inserting human TIGIT sequences at any other locus, human or chimeric TIGIT under control of any other regulatory sequence or using a non-human mammal without any phenotype (expression of the chimeric gene).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.

The specification provide guidance that claimed transgenic mouse whose genome comprises humanized TIGIT could be achieved using identification of  target sequence to for 
The claims broadly encompass any transgenic non-human animal, where non-human animals encompass an extremely large genus of animal species including a mouse, rat, rabbit, pig, bovine (e.g., cow, bull, buffalo), deer, sheep, goat, chicken, cat, dog, ferret, primate. The specification, while broadly disclosing non-human animals, or the smaller genus of rodents, provides specific guidance for a single species, a genetically modified mouse. The specification does not provide any genomic gene information, such as exon structure of sequences for any non-human animal TIGIT gene other than mouse and/or human TIGIT. The specification only provides specific guidance for using homologous recombination in mouse embryonic stem cells to generate a transgenic mouse. The specification provides no additional guidance for making other species of transgenic animals in particular. The claims encompass any species of nonhuman animal whose genome comprises a humanized or otherwise chimeric TIGIT gene. 

The claims encompass insertion of a human or chimeric TIGIT gene anywhere in the genome. The specification teaches replacement of a region of TIGIT at the endogenous TIGIT gene locus using homologous sequences. The art is clear that in the production of transgenic animals whose genome contains a randomly integrated transgene was unpredictable because of gene silencing, insertion and consequent mutation of essential coding sequences and the uncontrolled random nature of the insertion. Maksimenko et al., (2013, Acta Naturae, Vol. 5, No. 1, p. 33-46) reports, "The site at which the construct is integrated into the genome plays a crucial role in ensuring efficient transgene expression. Injected DNA is typically incorporated into the gene-poor regions, which are characterized by frequent DNA breaks. The chromatin in these regions typically exerts a negative influence on the expression of the transgene integrated nearby. In addition, several copies of the construct are typically integrated onto the same genome site, which can, in turn, lead to repression of transcription due to the formation of heterochromatin in repetitive sequences (e.g. bridging right column, p. 36 and left column, p. 37). While the intent is not to say transgenic animals of a particular phenotype can never be made, the intent is to provide art taught reasoning as to why the instant claims are not enabled for the claimed breadth.  Given such differences in the expression of a transgene, particularly when taken with the lack of guidance in the specification for any transgenic mouse produced by random integration of the construct, it would have required undue experimentation to the levels of the transgene product, the consequences of that product, and therefore, the resulting phenotype.  The specification fails to provide teachings or specific guidance to overcome the above described unpredictability, in order to successfully produce a transgenic nonhuman animal with a specific phenotype other by carrying out the genetic modification at the endogenous TIGIT locus.
The claims are broad in that they encompass several embodiments that are not to replacement of the endogenous extracellular domain of TIGIT but encompass replacement of the entire gene or knockout of the endogenous gene with insertion of a transgene encoding all or a portion of human TIGIT at another locus. The specification teaches use of the claimed 
With regard to insertion of a transgene encoding a human or chimeric TIGIT into the genome at a locus other than the TIGIT locus or whereby the transgene is not in operable linkage with endogenous TIGIT regulatory elements, this may not lead to expression in the appropriate cell for screening the effects of antibody therapeutics. Thus, claims should require operable linkage to endogenous TIGIT regulatory elements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9,37,38,41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 41 are unclear as to what active methodology is carried out to meet the mental step of “determining the inhibitory effects”. The method step appears incomplete, lacking active methods. Claims 2-9,37 and 38 depend from claim 1. Claim 43 depends from claim 41.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,3-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Clark et al (WO2009/126688, dated 10/15/2009; IDS).
With respect to claims 1, 3-7 and 9, Clark et al teach a transgenic mouse (claims 6-7) comprising a polynucleotide integrated in the genome, wherein said polynucleotide encodes a human TIGIT comprising amino acid as set forth in SEQ ID NO: 1 that has 100% sequence identity with SEQ ID NO: 30 and ~89% sequence identity with SEQ IN NO: 34 (claims 3-5). 
Query Match             100.0%;  Score 1286;  DB 15;  Length 244;
  Best Local Similarity   100.0%;  
  Matches  244;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRWCLLLIWAQGLRQAPLASGMMTGTIETTGNISAEKGGSIILQCHLSSTTAQVTQVNWE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRWCLLLIWAQGLRQAPLASGMMTGTIETTGNISAEKGGSIILQCHLSSTTAQVTQVNWE 60

Qy         61 QQDQLLAICNADLGWHISPSFKDRVAPGPGLGLTLQSLTVNDTGEYFCIYHTYPDGTYTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QQDQLLAICNADLGWHISPSFKDRVAPGPGLGLTLQSLTVNDTGEYFCIYHTYPDGTYTG 120

Qy        121 RIFLEVLESSVAEHGARFQIPLLGAMAATLVVICTAVIVVVALTRKKKALRIHSVEGDLR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RIFLEVLESSVAEHGARFQIPLLGAMAATLVVICTAVIVVVALTRKKKALRIHSVEGDLR 180

Qy        181 RKSAGQEEWSPSAPSPPGSCVQAEAAPAGLCGEQRGEDCAELHDYFNVLSYRSLGNCSFF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RKSAGQEEWSPSAPSPPGSCVQAEAAPAGLCGEQRGEDCAELHDYFNVLSYRSLGNCSFF 240

Qy        241 TETG 244
              ||||
Db        241 TETG 244



    PNG
    media_image1.png
    367
    623
    media_image1.png
    Greyscale

Accordingly, Clark anticipates claims 1, 3-5, 7 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,37,38,41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO/2009/126688, dated 10/15/2009) in view of Wang et al (WO2013/063556, dated 05/02/2013) Sanmamed et al  (Annals of Oncology, 27, 7, 2016, 1190-1198, IDS)/Topalian et al (Cancer Cell, 2015, 27, 450-461, IDS) and Burova et al (WO/2016/094481, dated 05/16/2016, effective filing date 12/09/2014, IDS).







Johnston taught TIGIT is a checkpoint inhibitor that regulates antitumor T-cell effector function and that blocking TIGIT with an anti-TIGIT antibody was effective in enhancing T-cell effector function. With specific regard to the claimed method, Johnston administered antibodies against TIGIT to tumor bearing mice that express TIGIT and assessed the effectiveness on treatment of the tumor (page 927). Johnston did not teach a mouse expressing human TIGIT. However, Johnston does teaches an in vitro assay where antibody against human TIGIT was administered to cells expressing human TIGIT and the anti-human TIGIT prevented human TIGIT from interacting with CD226 (TIGIT association inhibits the stimulatory CD226; page 931, col. 2). Thus, when human TIGIT is expressed, anti-human TIGIT antibody can effectively block its functionality. 

With regard to expressing human TIGIT in the mouse used in the method, Clark et al teach a transgenic mouse (claims 6-7) comprising a polynucleotide, integrated in the genome, encoding a human TIGIT comprising amino acid as set forth in SEQ ID NO: 1 that has 100% sequence identity with SEQ ID NO: 30 and ~89% sequence identity with SEQ IN NO: 34 (claims 3-5). Alignments ae set forth at the end of this rejection.

As well, Sanmamed discusses murine models in developing anti-cancer drugs including the development of mouse knock-ins that allow researchers to study drugs that only recognize human versions of checkpoint molecules. To this end, Sanmamed teaches that knockin models allow researchers to study drugs that recognize a human version of checkpoint molecules in a murine system. "KI models also provide the opportunity to explore the capacity of checkpoint blockers to elicit cell-mediated cytotoxic effector functions such as antibody-dependent cellular cytotoxicity and phagocytosis" (page 1193, para 3). "Perhaps, the most important advantage of the KI model is our ability to evaluate autoimmune or pro-inflammatory side effects associated with candidate human therapeutic antibodies.” Sanmamed teaches that the development of humanized models is a promising strategy that offers the possibility of testing checkpoint blockers' capacity and their combination with other anti-tumor drugs and discusses the positive immunostimulatory effects of antibodies directed to 3 checkpoint inhibitors, 0X40, PD-L1 and CD137. See page 1196. With regard to specific structure of the  
Taken together, these teachings render it obvious, at the time of filing, to humanize the extracellular domain of immune checkpoint molecules, as taught by Sanmamed, including TIGIT as taught by Johnston and Clark, to arrive at the claimed method of determining effectiveness of an antibody in treating a tumor as taught by Johnston. In particular, because Sanmamed teaches the benefits of using humanized ECD of checkpoint molecules, and Clark teaches that the human extracellular domain of TIGIT differs from the mouse, one of skill in the art would want to use a sequence encoding a chimeric TIGIT comprising a human extracellular domain to screen for effects of antibodies that bind to human TIGIT. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 37, 38, 41 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 41 and 43 of copending Application No. 16/428,906. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same method of determining effectiveness of anti-TIGIT antibody for treatment of cancer. In ‘906, claim 41 is a dependent claim that uses the mouse of ‘906 claim 1. Claim 1 is drawn to the same humanized TIGIT mousse of the instant claims, however, claim 1 of the copending application more narrow in scope with regard to the particular sequences that are modified and includes the limitations of instant claim 5. ‘906 claims also require expression of the humanized TIGIT, which is an obvious effect of the genomic alteration where the mouse is useful in the claimed method.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632